         Case 1:18-cv-10522-CM-DCF Document 46 Filed 02/26/20 Page 1 of 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------X
Wairon Nunez
                         Plaintiffs,                             18 Civ. 10522 (CM) (DCF)


                                                                 ORDER OF REFERENCE
                 -against-                                       TO A MAGISTRATE JUDGE

City of New York, et al.,
                      Defendants.
- - - - - - - - - - - - - - - - -X
The above entitled action is referred to the Honorable Debra C. Freeman, United States
Magistrate Judge for the following purpose(s):

_ _ General Pretrial (includes scheduling,                       Consent under 28 U.S.C.
    discovery, non-dispositive pretrial motions,                 §636(c) for all purposes
   _/d settlement                                                (including trial)

__J/_ Smpecific Non-Dispositive Motion/Dispute:*                 Consent under 28 U.S.C.
                                                                 §636(c) for limited purpose
                                                                  (e.g., dispositive motion,
                                                                   preliminary injunction)

                                                                 Purpose: _ _ _ _ _ _ _ __

         If referral is for discovery disputes when     _ _ Habeas Corpus
         the District Judge is unavailable, the time
         period of the referral: _ _ _ _ _ __               __ Social Security

         Settlement*                                    _ _ Dispositive Motion (i.e., motion
                                                            requiring a Report and
_ _ Inquest After Default/Damages Hearing                   Recommendation

                                                                  Particular Motion: - - - - - -


                                                                  All such motions:- - - - - -


*·no· not ·check ifalready assigned for general pretrial.
             ,,.._ '~ \ -;;.a"J..o
Dated:       d--'!d  'P
         New York, New York
                                                       so 5JRDEREq:         J I
                                                            (Uk/'.__ It.. Ill.,<.___
                                                       Hon. Colleen McMahon
                                                       United States District Judge
